DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed to abstract idea without significantly more. The claim(s) recite(s) mathematical concepts:  vector including element(s), dividing each elements by scalar value to generate results, and combing the results are basic vector math taught in Linear Algebra or matrix theory classes in high schools and colleges. 

This judicial exception is not integrated into a practical application because instant claim merely recites a controller unit and computation module configured to receive mathematical instructions. The controller unit, computation module, first/second addresses (generic memory addresses) are merely generic computing elements. Recited claim amounts to no more than mere instructions to apply the mathematic concepts using generic computer components.  The claim is directed to an abstract idea.

The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving instructions (computer data), vectors (mathematical data), and/or scalar values (mathematical data) are insignificant extra solution activity.  The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II).  For example, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is/are directed to abstract idea without significantly more.  The claim recite mathematical concepts (see rejection to claim 1 above).  This judicial exception is not integrated to a practical application (see rejection to claim 1 above).  The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception (see rejection to claim 1 above).  Additional element, ‘first length of the first vector’ and ‘retrieve the first vector based on the first address and the first length’ also are not significantly more because vector lengths are easily observable mental process and retrieving can be easily replicated with aid of pencil and paper.  The claims does not include additional elements that are sufficient to amount to significantly more than the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II).  For example, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  The claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is/are directed to abstract idea without significantly more.  See rejection to claim 2 above.  The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving instructions (computer data), vectors (mathematical data), and/or scalar values (mathematical data) are insignificant extra solution activity.  The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II).  For example, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  The claim is not patent eligible.


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is/are directed to abstract idea without significantly more.  See rejection to claim 2 above.  Additional element, ‘register IDs’ are not significantly more because identifying is mere mental process and can be easily replicated with aid of pencil and paper.  The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving instructions (computer data), vectors (mathematical data), and/or scalar values (mathematical data) are insignificant extra solution activity.  The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II).  For example, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  The claim is not patent eligible.

Claims 5 and 12 are rejected under 35 U.S.C. 101 because the claimed invention are directed to abstract idea without significantly more.  See rejection to claim 2 above.  Additional element, ‘instruction obtaining module’ configured to obtain are not significantly more because retrieving information storage is mere generic computer function.  The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving instructions (computer data), vectors (mathematical data), and/or scalar values (mathematical data) Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II).  For example, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  The claim is not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gehringer “Lecture 7 – Vector Processor”, hereinafter Gehringer in view of Gao et al. (U.S. Publication 2015/0363688), hereinafter Gao.

Referring to claim 1, Gehringer teaches, as claimed, an apparatus for vector operations, comprising: 

a controller unit (see Page 7 figure, CPUs) configured to receive a scalar-divide-vector instruction (see Page 1 and Page 7 figure, Scalar Execution Unit) that includes a first address of a vector, a second address of a scalar value (see Pages 13 and 14), and an operation code (see Pages 1 and 4; Note, division examples are shown and scalar-divide operation code are implied) that indicates an operation to divide the vector by the scalar value; and 

a computation module (Scalar Execution Unit, see Page 1 and Page 7 figure)  configured to receive the vector (see Page 7 figure, VR) and the scalar value (see Page 7 figure, SR) in response to the scalar-divide-vector instruction based on the first address and the second address, 

wherein the vector includes one or more elements (elements, see Page 8), and 

wherein the computation module includes: 



the one or more division results into an output vector (see Page 1 and Page 7 figure, IOP).

Gehringer does not disclose expressly a neural network and a combiner to combine.

Gao does disclose a neural network (Neural Network Architecture, see Fig. 4) and a combiner to combine (vectors are combined, see Paragraph 75; Note, Gao demonstrates that combining vectors are common in vector operation).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Neural Network Architecture of Gao into vector processor (NEC SX-5, a supercomputer) of Gehringer.  This incorporation or combination hereinafter will be called ‘the modification’.

The suggestion/motivation for doing so would have been to utilize best available super computer at the time of it’s invention to emulate human brain network.  Note, computer from the beginning is designed to emulate human mental process.



As to claim 3, the modification teaches the apparatus of claim 1,wherein the scalar-divide-vector instruction further indicates a second length (long vectors, see Page 7) of the second vector, and wherein the computation module is configured to retrieve the second vector based on the second address and the second length (Note, short and long vectors are identified and treated in different speedup approaches.  It is implicit that short vectors identified and addressed from it’s storage or registers).  

As to claim 4, the modification teaches the apparatus of claim 1, wherein the scalar-divide-vector instruction further includes one or more register IDs (see Page 3; RA identifies Matrix A row) that identify one or more registers (8 operational registers, see Page 8) configured to store the first address of the first vector, a first length of the first vector, the second address of the second vector, and a second length of the second vector (Note, short and long vectors are identified and treated in different speedup approaches.  It is implicit that short vectors identified and addressed from it’s storage or registers).    



As to claim 6, the modification teaches the apparatus of claim 5, wherein the controller unit further comprises a decoding module (see Page 1 and Page 14 figure, Decoder)  configured to decode the scalar-divide-vector instruction into one or more micro- instructions (see Page 3).  

As to claim 7, the modification teaches the apparatus of claim 6, wherein the controller unit further comprises an instruction queue module (see Page 1 and Page 7 figure, Cache) configured to temporarily store the scalar-divide-vector instruction and one or more previously received instructions, and retrieve information corresponding to operation fields in the scalar-divide-vector instruction.  

As to claim 8, the modification teaches the apparatus of claim 7, wherein the controller unit further comprises an instruction register (see Page 1 and Page 15 figure, Vector registers) configured to store the information corresponding to the operation fields in the scalar-divide-vector instruction.  

As to claim 9, the modification teaches the apparatus of claim 8, wherein the controller unit further comprises a dependency processing unit (checks the source code for data 

As to claim 10, the modification teaches the apparatus of claim 9, wherein the controller unit further comprises a storage queue module configured to store the scalar-divide-vector instruction while the dependency processing unit is determining whether the scalar-divide-vector instruction has the dependency relationship with the one or more previously received instructions (see Page 5).

As to claims 11-17, they are directed to a method to implement the device as set forth in claims 1 and 5-10 respectively.  Therefore, they are rejected on the same basis as set forth hereinabove.

Response to Arguments

Applicant's arguments filed 4/19/2021 have been fully considered but they are not deemed to be persuasive.

Applicant argues, “claim 1 not only recites dividing each element of a vector by a scalar value to generate results but recites hardware components configured to receive a specifically formatted instruction and, in response to the instruction, retrieve the vector and scalar value and process the vector and scalar value accordingly. At most, claim 1 may involve a vector including multiple elements and a scalar value and operations to be performed towards the vector elements. However, claim 1 is not directed to merely a vector division because if that were the case, others would be excluded from performing vector division operations. In other words, Applicant's claim 1 will not exclude others from merely dividing a vector.

Examiner disagrees with applicant.  An instruction with address are not specifically formatted instruction.  The claim merely recited instructions used in general computers.   Applicant’s claim 1 will exclude others from merely dividing a vector, a mathematical operation, using instructions that are used in ordinary computers.  Additionally, Examiner provided the citation above for the step 2B analysis regarding how receiving ‘instruction’ is insignificant extra-solution activity.

Applicant argues, Applicant's claims provide operation to improve the processing in a neural network. By providing an instruction set that includes the scalar-divide-vector instruction, the overall performance of the entire neural network system may be enhanced. As such, the combination of the hardware components, when configured to perform operations in response to the scalar-divide-vector instruction, may optimize the conventional hardware to process vectors in a neural network.

Examiner disagrees with applicant.  That’s about equivalent to saying one could introduce a mathematical formula to a child and his/her network may be enhanced.  Per 

Applicant argues, “The 2020 MPEP further explains that, in a Step 2B analysis, an additional element or combination of elements is not well-understood, routine, or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the followings: 
1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, or conventional nature of additional elements. 
10 Attorney Docket No.: 81010-000059 (CIP2.4)2. A citation to one or more of the court decisions as noting the well-understood, routine, or conventional nature of the additional elements. 
3. A citation to a publication that demonstrates the well-understood, routine, or conventional nature of the additional elements. 
4. A statement that the examiner is taking official notices of the well-understood, routine, or conventional nature of the additional elements. 
The Office Action on page 3 merely alleges that claim 1 does not recite any additional elements but does not provide any of the four above mentioned citations or statements. Thus, it is respectfully submitted that the Office Action does not establish a prima facie case under Step 2B for patent ineligibility.”

Examiner agrees with applicant.  Therefore, Examiner provide the citation above.

Applicant argues, Office Action further alleges that Gehringer discloses "one or more dividers" by showing "divide" function in pages 1 and 7 figure. 
However, the division shown in Page 1 of Gehringer is a division operation between two vectors, rather than a vector and a scalar value. See below. 
3. V <- V x V Examples: Vector addition, multiplication, division. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Examiner disagrees with applicant.  The Page 1 of Gerhringer also shows following:
 

Gerhinger showed non-exclusive examples.  An elementary mathematical knowledge discloses that if S is scalar 1/S is also scalar.   Therefore, a vector division by scalar operation is equivalent to a vector multiplication by scalar.  Mere elementary knowledge of vector math and general computer knowledge would conclude that Gehringer teaches Vector multiplication by Scalar as well as Vector division by Scalar.

Applicant argues, As shown, the "DIVIDE" block in the figure is only connected to the VR (vector register file) and is not connected to the "SCALAR EXECUTION UNIT." Thus, Gehringer at most shows a division operation between vectors and does not teach or suggest the claimed feature, i.e., "an operation code that indicates an operation to divide the vector by the scalar value" and "one or more dividers configured to respectively divide each of the elements by the scalar value to generate one or more division results."14 


Examiner disagrees with applicant.  First, Gerhiner does show divide the vector by the scalar value concept since it shows multiply the vector by the scalar value because both S and 1/S is scalar value.  Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One of ordinary skilled in the art is applying basic concept of vector math in Gerhiner to the Neural Network Architecture of Gao.  If it is obvious to include divide function (by scalar value) in a calculator when one is well aware of dividing concept and one has figured out how to construct a multiplication logic.  Examiner maintains, it is obvious for a Neural Network Architecture of Gao to have a division construct per Gerhniner’s math concept.

Terminal Disclaimer

The terminal disclaimer filed on 7/20/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of applications 16/171,279 and 16/172,649 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
.

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Professor Patterson, David A., “Lecture 6: Vector Processing, Circa 1998. 







Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183